                   Case 19-11574-LSS             Doc 8-1      Filed 07/17/19        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

DONALD M. ALLAN,                                                    Case No. 19-11574 (LSS)

                           Debtor.                                  RE: Doc. No.

         INTERIM ORDER APPROVING THE MOTION OF THE DEBTOR FOR
     INTERIM AND FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105(a), 345 AND 363,
        FED. R. BANKR. P. 6003 AND DEL. BANKR. L.R. 2015-2 AUTHORIZING
     CONTINUED USE OF EXISTING CASH MANAGEMENT SYSTEM, INCLUDING
           MAINTENANCE OF EXISTING ACCOUNT, CHECKS AND FORMS

           Upon consideration of the Motion of the Debtor for Interim and Final Orders Pursuant to

11 U.S.C. §§ 105(a), 345 and 363, Fed. R. Bankr. P. 6003 and Del. Bankr. L.R. 2015-2

Authorizing Continued Use of Existing Cash Management System, Including Maintenance of

Existing Account, Checks and Forms (the “Motion”)1; and upon the Declaration of Donald M.

Allan in Support of First Day Pleadings (“Declaration”) and this Court having jurisdiction over

this matter under 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court having found that the relief requested in the Motion is in the best

interests of the Debtor’s estate, creditors, and other parties in interest; and this Court having

found that the Debtor’s notice of the Motion and opportunity for a hearing on the Motion were

appropriate and no other notice need be provided; and this Court having reviewed the Motion

and the Declaration; and this Court having determined that the legal and factual bases set forth in
1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

ME1 30957593v.1
                  Case 19-11574-LSS       Doc 8-1     Filed 07/17/19      Page 2 of 4




the Motion and at any Hearing on the Motion establish just cause for the relief granted herein;

and upon all of the proceedings had before this Court; and after due deliberation and sufficient

cause appearing therefor; it is hereby

         ORDERED, that the Motion is GRANTED as set forth herein, and it is further

         ORDERED, that the Debtor is permitted to continue to maintain and use its existing cash

management system, including maintenance of the Debtor’s existing Account, checks and forms,

provided that once the Debtor’s existing checks have been used, the Debtor shall, when

reordering checks, require the designation “Debtor in Possession” and the corresponding

bankruptcy case number on all checks; provided further that, with respect to checks which the

Debtor prints himself, the Debtors shall begin printing the “Debtor in Possession” legend on such

items within ten (10) days of the date of entry of this Order; and it is further

         ORDERED that the requirements provided in 11 USC § 345(b) are hereby WAIVED as

to the Account maintained at BB&T for an interim period of sixty (60) days, without prejudice to

the Debtor’s right to seek a further waiver; and it is further

         ORDERED that all of the Debtor’s pre-petition banks, including BB&T, are authorized

and directed to continue to administer, service, process and maintain the Debtor’s Account as it

was administered, serviced, processed and maintained pre-petition, without interruption and in

the ordinary course (including making deductions for bank fees), and to honor any and all

checks, drafts, wires, ACH transfers, electronic fund transfers or other items presented, issued,

processed or drawn on the pre-petition Account on account of a claim arising on or after the

Petition Date; and it is further

         ORDERED that the Debtor shall maintain accurate and detailed records of all transfers,

                                                  2
ME1 30957593v.1
                  Case 19-11574-LSS      Doc 8-1      Filed 07/17/19     Page 3 of 4




so that all transactions may be readily ascertained, traced, recorded properly and distinguished

between pre-petition and post-petition transactions; and it is further

         ORDERED that since BB&T is a party to a Uniform Depository agreement with the

Office of the United States Trustee for the District of Delaware, within fifteen (15) days of the

date of entry of this Order the Debtors shall (a) contact BB&T, (b) provide the bank with the

Debtor’s social security number and (c) identify the Account as being held by a debtor in

possession in a bankruptcy case; and it is further.

         ORDERED that for any banks at which the Debtor holds accounts that are not party to a

Uniform Depository agreement with the Office of the United States Trustee for the District of

Delaware, the Debtor shall use his good-faith efforts to cause the banks to execute a Uniform

Depository agreement in a form prescribed by the Office of the United States Trustee within

forty-five (45) days of the date of this Order. The U.S. Trustee’s rights to seek further relief

from this Court on notice in the event that the aforementioned banks are unwilling to execute a

Uniform Depository Agreement in a form prescribed by the U.S. Trustee are fully reserved; and

it is further

         ORDERED that the Debtor is authorized to open any new accounts or close any existing

accounts as he may deem necessary and appropriate, in his sole discretion; provided, however,

that the Debtor gives notice within fifteen (15) days to the Office of the United States Trustee

for the District of Delaware and any statutory committees appointed in this chapter 11 case;

provided, further, however that the Debtor shall open any such new Account or other depository

account at banks that have executed a Uniform Depository Agreement with the Office of the

United States Trustee for the District of Delaware, or at such banks that are willing to

                                                  3
ME1 30957593v.1
                  Case 19-11574-LSS      Doc 8-1     Filed 07/17/19     Page 4 of 4




immediately execute such an agreement; and it is further

         ORDERED that the UST Requirements are waived, except as otherwise set forth herein;

and it is further

         ORDERED that requirements of Bankruptcy Rule 6003(b) have been satisfied with

respect to the matters authorized by this Order and this Order shall be immediately effective and

enforceable upon its entry. To the extent that it may be applicable, the fourteen (14) day stay

imposed by Bankruptcy Rule 6004(h) is hereby waived; and it is further

         ORDERED that a final hearing on the Motion shall be held on                               ,

2019, at ____:____ __.m., before the Honorable                        at the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Wilmington,

DE 19801 in Courtroom 2. On or before                                 , 2019, the Debtor shall serve

by United States mail, first-class postage prepaid, notice of this entry of Interim Order and of the

final hearing, together with a copy of this Interim Order and, unless already provided, a copy the

Motion on: (a) the Office of the United States Trustee for the District of Delaware; (b) the

purported secured creditors of the Debtor, including BBR Investments, LLC and Wyoming

Millwork Co.; (c) the entities included on the List of Creditors Holding the 20 Largest

Unsecured Claims; (d) the Internal Revenue Service and any other taxing authorities that hold or

that the Debtor believes may assert claims against the Debtor’s estate; (e) BB&T; and (f) any

party that has requested notice pursuant to Bankruptcy Rule 2002.

                                                      BY THE COURT:

Dated: _________________________, 2019                ___________________________________
       Wilmington, Delaware                           The Honorable Laurie Selber Silverstein
                                                      United States Bankruptcy Judge

                                                 4
ME1 30957593v.1
